DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.        Claim(s) 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.        Claim 1 line 3-4 recites “camera configured to photograph a space in which an imaging device is to be installed” and Claim 10 line 2-3 recites “photographing a space, in which an imaging device is to be installed, using a camera”.  Applicant specification paragraph 0063 discloses “The imaging device is an electronic device capable of displaying an image and refers to a display module. The display module may be a 

Dependent claim(s) 2-9 and 11-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to being dependent on to rejected independent claims 1 nd 10.
In the interest of expediting prosecution and as best understood “imaging device” is being interpreted as an area on display screen displaying photographed image of a space that is selected by the user. In other words, it is portion of display surface/screen selected by the user.
 
Claim Rejections - 35 USC § 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.        Claim 1-7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (US PG Pub NO 2016/0291699) in view of Schoenberg (US PG Pub NO 2016/0364907).

As in claim 1, Katz et al discloses a mobile device (Fig 5 item 42) comprising:
a display; (Fig 5B item 48)
a camera configured to photograph a space in which an imaging device is to be installed; (Fig 3B-4B and Fig 5A item 46 and Par 0080) discloses a camera configured to photograph a space
a user interface unit configured to receive a user input; 
and a control unit (Fig 1 item 36) configured to control the display to display an image of the space photographed by the camera (Fig 3b-4 and Par 0081-0082) and control the display to display a virtual image of the imaging device having an adjusted size in response to the user input. (Fig 3b-6) discloses mobile device having display screen, a camera and control the display (48/60) to display a virtual image (64) of the imaging device having an adjusted size on the screen in response to the user input (61).
But fails to disclose an image of the space photographed by the camera having grid. However, Schoenberg (Fig 4, 6, 7 and Par 0028) discloses displaying grid on photographed image on display screen. Therefore, it would have been obvious and well know to an ordinary skill person in the art at the time of the filing to modify Katz et al with the teaching of Schoenberg such that a grid would be displayed on display device while capturing image via camera to help a user select desire area of said image or select particular region using the grid as a guide which would making said operation easier for the user and allow the system (i.e. AR system) map captured space .

As in claim 2, Katz et al in view of Schoenberg discloses the mobile device (Fig 5 item 42) of claim 1, wherein, in response to the user input of selecting at least one cell included in the grid, the control unit controls the display to display the virtual image of the imaging device on the selected at least one cell. Katz et al (Fig 6) discloses in response to the user input of selecting portion of display screen wherein the control unit controls the display to display the virtual image of the imaging device on the selected 

As in claim 3, Katz et al in view of Schoenberg discloses the mobile device (Fig 5 item 42) of claim 1, wherein the control units recognizes at least one of a specific pattern and a specific object from the image of the space to recognize a plane on which the imaging device is installable and controls the display to display the grid on the recognized plane.  Katz et al (Fig 3b, 4 and 6) discloses displaying of the image of the photographed space on the display and control units recognizes at least one of a specific pattern selected by the user (64) and Schoenberg (Fig 4, 6, 7 and Par 0028) discloses displaying grid on displayed image

As in claim 4, Katz et al in view of Schoenberg the mobile device (Fig 5 item 42) of claim 3, wherein the control unit controls the display to display the image of the space and a guide line together [Katz et al (Fig 3b, 4 and 6) discloses displaying of the image of the photographed space on the display], recognizes the plane based on the guide line, and controls the display to display the grid on the recognized plane. Schoenberg (Fig 4, 6, 7 and Par 0028) discloses displaying grid that is used to recognizing the plane based on the guide line and displaying the grid on the recognized plane

As in claim 5, Katz et al in view of Schoenberg discloses the mobile device (Fig 5 item 42) of claim 1, wherein, in response to the user input of changing a size of a cell of the grid, the control unit controls the display to display the grid having the cell with the changed size together with the image of the space. Katz et al (Fig 6 and Par 0093-0094) discloses control unit controls the display to display the image of the cell with the changed size together with the image of the space and Schoenberg (Fig 4, 6, 7 and Par 0028) discloses displaying grid.

As in claim 6, Katz et al in view of Schoenberg discloses the mobile device (Fig 5 item 42) of claim 1, wherein, in response to the user input of selecting the virtual image of the imaging device, the control unit controls the display to display one or more virtual content images around the virtual image of the imaging device. Katz et al (Fig 6 and Par 0093-0094) discloses user input of selecting the virtual image of the imaging device, the display to display one or more virtual content images around the virtual image of the imaging device (i.e. around selected area).

As in claim 7, Katz et al in view of Schoenberg discloses the mobile device (Fig 5 item 42) of claim 6, wherein, in response to the user input of selecting any one virtual content image of the one or more virtual content images, the control unit controls the display to display first content corresponding to the selected virtual content image in an area of the virtual image of the imaging device. Katz et al (Fig 6 and Par 0093-0094) discloses an input of a user wherein the user selects virtual content image by selecting particular region of virtual image displayed and displaying content corresponding to the selected virtual content image in an area of the virtual image of the imaging device.


As in claim 10, Katz et al discloses a method of controlling a mobile device, the method comprising: 
photographing a space, in which an imaging device is to be installed, using a camera; (Fig 3B-4B and Fig 5A item 46 and Par 0080) discloses a camera configured to photograph a space in which an imaging device (i.e. display surface) is to be installed
displaying an image of the space photographed by the camera on a display; (Fig 3b-4 and par 0081-0082) discloses displaying an image of the space photographed by the camera on a display
and in response to a user input, displaying a virtual image of the imaging device, of which a size is adjusted, (Fig 3b-6) discloses mobile device having display screen, a camera and control the display (48/60) to display a virtual image (64) of the imaging device having an adjusted size on the screen in response to the user input (61).
But fails to disclose an image of the space photographed by the camera having grid. However, Schoenberg (Fig 4, 6, 7 and Par 0028) discloses displaying grid on photographed image on display screen. Therefore, it would have been obvious and well known to an ordinary skill person in the art at the time of the filing to modify Katz et al with the teaching of Schoenberg such that a grid would be displayed on display device while capturing image via camera to help a user select desire area of said image or select particular region using the grid as a 

As in claim 11, Katz et al in view of Schoenberg discloses the method of claim 10, wherein the displaying of the virtual image of the imaging device on the grid includes, in response to the user input of selecting at least one cell included in the grid, displaying the virtual image of the imaging device on the selected at least one cell. Katz et al (Fig 6) discloses in response to the user input of selecting portion of display screen wherein the control unit controls the display to display the virtual image of the imaging device on the selected area. Schoenberg (Fig 4, 6, 7 and Par 0028) discloses displaying grid. Thus, Katz et al in view of Schoenberg discloses when the user selects particular region of the display screen he/she would also select part of the grid (i.e. cell).

As in claim 12, Katz et al in view of Schoenberg discloses the method of claim 10, wherein the displaying of the image of the photographed space together with the grid on the display includes recognizing at least one of a specific pattern and a specific object from the image of the space to recognize a plane on which the imaging device is installable and displaying the grid on the recognized plane. Katz et al (Fig 3b, 4 and 6) discloses displaying of the image of the photographed space on the display and control units recognizes at least one of a specific pattern selected by the user (64) and Schoenberg (Fig 4, 6, 7 and Par 0028) discloses displaying grid on displayed image


As in claim 13, Katz et al in view of Schoenberg discloses the method of claim 12, wherein the displaying of the image of the photographed space together with the grid on the display further includes: displaying the image of the space and a guide line together on the display [Katz et al (Fig 3b, 4 and 6) discloses displaying of the image of the photographed space on the display]; and recognizing the plane based on the guide line and displaying the grid on the recognized plane. Schoenberg (Fig 4, 6, 7 and Par 0028) discloses displaying grid that is used to recognizing the plane based on the guide line and displaying the grid on the recognized plane

As in claim 14, Katz et al in view of Schoenberg discloses the method of claim 10, wherein the displaying of the image of the photographed space together with the grid on the display further includes, in response to the user input of changing a size of a cell of the grid, displaying the grid having the cell with the changed size together with the image of the space. Katz et al (Fig 3b, 4 and 6) discloses displaying of the image of the photographed space and cell with the changed size in response to the user input of changing a size of a cell; and Schoenberg (Fig 4, 6, 7 and Par 0028) discloses displaying grid on captured image

As in claim 15, Katz et al in view of Schoenberg discloses the method of claim 10, further comprising: in response to the user input of selecting the virtual image of the imaging device, displaying one or more virtual content images around the virtual image of the imaging device [Katz et al (Fig 6 and Par 0093-0094) discloses user input of ; and in response to the user input of selecting any one virtual content image of the one or more virtual content images, displaying first content corresponding to the selected virtual content image in an area of the virtual image of the imaging device. Katz et al (Fig 6 and Par 0093-0094) discloses an input of a user wherein the user selects virtual content image by selecting particular region of virtual image displayed and displaying content corresponding to the selected virtual content image in an area of the virtual image of the imaging device.

Allowable Subject Matter
8.         Claim 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.        Claim 8-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                 02/25/2022